Citation Nr: 1545664	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  09-16 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for renal failure based on VA treatment.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Veteran served on active duty from November 1956 to December 1959.  

In June 2012, the Veteran submitted a claim for renal failure as secondary to service-connected severe gastritis and duodenitis with hiatal hernia and helicobacter pylori.  That claim was denied in March 2013, and it is clear from the record that the Veteran does not wish to pursue a claim based on direct or secondary causation.  (See, e.g., the examiner's notes on VA examination report from January 2013).  Instead, it is his contention that his chronic kidney disease resulted from kidney damage during abdominal aortic aneurysm (AAA) repair at a VA facility in August 2010.  In April 2013, the Veteran submitted a formal claim of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for renal failure based on VA treatment, and it is that claim which is addressed in the following decision.  The matter is now before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2012, the Board remanded the issues of service connection for bilateral hearing loss and left leg injury.  These issues have not yet been returned to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDING OF FACT

Renal failure did not result from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  



CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 (West 2014) for renal failure are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the appellant was provided all required notice in letters sent in June 2012 and July 2013, prior to the initial adjudication of the claim.  

The duty to assist the appellant has also been satisfied.  The Veteran's identified VA medical treatment records have been obtained.  Neither the appellant nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Moreover, the Veteran was accorded a VA medical examination in January 2014, which, as detailed below, includes an opinion addressing the medical questions raised in this case.  The examiner's opinion was based upon review of the claims file, and he provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  

Accordingly, the Board will address the merits of the claim.  

Legal Criteria 

With respect to claims filed on or after October 1, 1997, 38 U.S.C.A. § 1151 (West 2014), provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service connected.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  For purposes of this section, a disability is a qualifying additional disability if it was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).  

To determine whether additional disability exists, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b) (2015).  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1) (2015).  

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  
38 C.F.R. § 3.361(c)(2) (2015).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) (2015).  

The proximate cause of a disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2015).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability (see 38 C.F.R. § 3.361(c) (2015)); and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's-or, in appropriate cases, the veteran's representative's-informed consent.  38 C.F.R. § 3.361(d)(1) (2015).  

Finally, the determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2) (2015).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 (2015).  38 C.F.R. § 3.361(d)(2) (2015).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 
38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Factual Background

The appellant contends that his renal failure is related to the endovascular AAA repair that he underwent in August 2010 at a VA medical facility.  

Review of the claims file reflects that service connection is in effect for severe gastritis and duodenitis with hiatal hernia and helicobacter pylori.  Review of the service treatment records does not reflect any chronic kidney disorder, and, as already stated, it is not contended by the Veteran that his post service renal failure is secondary to his service-connected gastrointestinal condition.  

Post service VA records show treatment beginning in 2008 for various conditions to include hypertension (HTN) and gastroesophageal reflux disease (GERD).  In August 2010, the Veteran presented for routine screening and care of long-standing abdominal and back pain.  The routine examination found an AAA, likely present for many years.  It was located in the pararenal area.  At the time of discovery, the Veteran referred to no current pain.  A vascular consult confirmed and necessitated endovascular aneurysm repair (EVAR) of the AAA.  The Veteran was admitted on August 6, 2010, for EVAR surgery and tolerated the procedure and hospital course with no acute events.  Several days after surgery, he reported stomach problems to include diarrhea.  These complaints continued throughout August 2010, and he was admitted to a VA facility in September 2010 for his complaints.  The cause of the Veteran's renal problems according to a renal consultation dated on September 2, 2010, was likely dehydration secondary to decreased oral intake, with a differential to include occlusion of stents or emboli.  A renal consultation note of September 7, 2010, included potential causes as (radiographic) contrast material, prolonged pre-renal state (decreased intake), emboli, or multifactorial acute tubular necrosis.  The diagnosis on discharge summary on September 7, 2010 was acute renal injury (ARI).  

VA records dated on October 7, 2010, reflect that the surgery was potentially causal.  Vascular note dated on October 29, 2010, referenced markedly worsening kidney function.  A cannon catheter was surgically placed on November 10, 2010, to permit dialysis which was then begun.  

Additional VA records include a January 2013 examination report.  At that time, the claims file was reviewed and the Veteran examined.  The diagnosis was of chronic kidney disease, stage IV (severe), and anemia in chronic kidney disease.  The Veteran's history included acute renal failure and acute kidney injury in 2010 and perioperative AAA.  His condition had worsened.  It was noted that he had renal dysfunction and that his associated symptoms included proteinuria, edema, anorexia, weight loss, generalized poor health, weakness and limitation of exertion.  The examiner saw no relationship between the Veteran's service-connected upper gastrointestinal condition and his renal disease.  He noted, however, that this was not what the Veteran claimed.  Instead, it was the Veteran's contention that his kidney disease resulted from kidney damage sustained during his AAA procedure in 2010.  

To address whether the Veteran suffered from additional permanent impairment or increased disability attributable to VA medical care, additional VA examination was conducted in January 2014.  The report of this examination reflects that the claims file was reviewed.  The examiner included a detailed summarization of the pertinent records and noted that the diagnosis continued for stage IV kidney disease.  His summarization included references to VA documents, to include those dated from the date of the AAA repair in 2010 and thereafter.  

The examiner stated that the Veteran's contention that he suffered additional permanent disability impairment as a result of VA medical care was confirmed.  Various reasons were discussed that could have caused the renal failure, to include renal emboli, acute tubular necrosis, administration of radiographic dye, the surgery itself, and dehydration.  A relationship appeared to be possible as a result of several of these reasons, but it was the examiner's opinion that creatinine levels pre and post-surgery reflected that dehydration represented the proximate and most significant cause of the Veteran's resultant kidney disease.  Thus, the next issue was to examine whether there was evidence of negligence with respect to the recognition and medical response to the Veteran's post-surgery dehydration.  

The examiner reviewed the record and pointed out that it was noted that the Veteran suffered from diarrhea and stomach problems in the days post-surgery and markedly worsening kidney function was noted in October 2010.  The examiner opined that the post-surgical records showed that the standard of care appeared to have been met in terms of screening for dehydration.  Medical personnel responded promptly to the symptoms which included weight loss.  They ordered appropriate tests including tests for dehydration and VA acted promptly to admit the Veteran to the hospital for evaluation and treatment.  The examiner opined in the 2014 report that it appeared that the standard of care was fully met.  

It was the examiner's opinion that the Veteran's renal failure was less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury, event, or illness, or caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar findings of fault on the part of the VA.  For rationale, he pointed out that the occurrence of the complication of ARI was a well-known and recognized complication of aortic vascular surgery.  He concluded his report noting that it "would appear that the treated caregivers were aware of and responded properly to the possibility of kidney damage for this veteran."  

The Board finds that the 2014 examiner's report, with the opinion as summarized above, is the evidence most probative to the etiology of whether the Veteran's renal failure is entitled to compensation under 38 U.S.C.A. § 1151 (West 2014).  The opinion is based on a review of the Veteran's complete medical records.  Thus, it takes into account all medical evidence, whether in favor of or against the Veteran's claim, and makes references to specific physical findings set forth throughout the medical record.  This latter fact is particularly important, in the Board's judgment, as the references make for a well-supported opinion.  

For the foregoing reasons, the Board finds that compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for renal failure is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  


ORDER

Compensation under 38 U.S.C.A. § 1151 (West 2014) for renal failure is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


